     Case 19-10457-elf            Doc 16   Filed 04/16/19 Entered 04/16/19 15:11:10         Desc Main
                                           Document      Page 1 of 2
Daniel Jones, Esq.
Stern & Eisenberg, PC
1581 Main Street, Suite 200
The Shops at Valley Square
Warrington, PA 18976
Telephone: (215) 572-8111
Facsimile: (215) 572-5025


                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE EASTERN DISTRICT OF PENNSYLVANIA
                                             (PHILADELPHIA)

 IN RE:
            TARRANCE S LOVETT                                CHAPTER 13
                 DEBTOR
                                                             CASE NUMBER: 19-10457-ELF


                                NOTICE OF MOTION, RESPONSE DEADLINE
                                         AND HEARING DATE

       Lakeview Loan Servicing, LLC has filed with the Court a Motion for Relief from the Automatic
Stay under 11 USC §362(d) in order to proceed with its rights under non-bankruptcy law with regard to
the Property, located at 656 Arbor Rd, Yeadon, PA 19050.

        Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
an attorney.)

        1.     If you do not want the court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before April 30, 2019, you or your attorney
must do all of the following:

          (a) file an answer explaining your position with the Clerk's Office located at:

Clerk of the United States Bankruptcy Court for the Eastern District of Pennsylvania:

            In Philadelphia:                                    In Reading:

            900 Market Street, Suite 400                        400 Washington Street
            Philadelphia, PA 19107-4299                         The Madison Building, Suite 300
                                                                Reading, PA 19601




       If you mail your answer to the Clerk's Office for filing, you must mail it early enough so that it
will be received on or before the date stated above; and

          (b) mail a copy to movant's attorney:
   Case 19-10457-elf       Doc 16    Filed 04/16/19 Entered 04/16/19 15:11:10            Desc Main
                                      Document       Page 2 of 2
                         Daniel Jones, Esq.
                         Stern & Eisenberg, PC
                         1581 Main Street, Suite 200
                         The Shops at Valley Square
                         Warrington, PA 18976
                         Telephone: (215) 572-8111
                         Facsimile: (215) 572-5025
                         djones@sterneisenberg.com

   and to the Trustee:
                         William C. Miller, Esq.
                         Ch. 13 Trustee
                         Chapter 13 Trustee
                         P.O. Box 1229
                         Philadelphia, PA 19105

2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
attend the hearing, the court may enter an order granting the relief requested in this motion.

3.    A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on
May 7, 2019 at 9:30 AM in Courtroom 1, United States Bankruptcy Court, Robert N.C. Fix Sr. Federal
Courthouse, Philadelphia, PA 19107.

4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

5.     You may contact the Bankruptcy Clerk's office at (215) 408-2970 to find out whether the hearing
has been canceled because no one filed an answer.

                                                    STERN & EISENBERG, PC

                                                     By: /s/ Daniel Jones, Esq.
                                                     Daniel Jones, Esq.,
                                                     1581 Main Street, Suite 200
                                                     The Shops at Valley Square
                                                     Warrington, PA 18976
                                                     Phone: (215) 572-8111
                                                     Fax: (215) 572-5025
                                                     Bar Number: 321876
 Date: April 16, 2019                                Email: djones@sterneisenberg.com
